PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/115,425
Filing Date: 29 Jul 2016
Appellant(s): CHERIAN et al.



__________________
Rahjima R Francia
For Appellant


EXAMINER’S ANSWER
on 10/09/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Note: The instant case, filed on 7/29/16, is a national stage entry of PCT/US2014/16119, filed on 2/12/14. Thus the earliest effective filing date of the instant case is 2/12/14. The public availability date of Kim is 4/26/12, while the public availability date of Shamaie is 2/26/09 and Elford 06/28/2012. With public availability dates (Kim-4/26/12, Shamaie- 2/26/09 and Elford-6/28/12) prior to the effective filing date (2/12/14) of the instant case, all three references qualify as prior art under 35 USC 102(a)(1). 

(2) Response to Arguments
As an initial matter Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

A.	Argument: Appellants argued that “Kim, Shamaie, and Elford, whether taken alone or in combination, fail to disclose, teach, or suggest each and every feature of independent Claims 21, 30 and 37, including, at least, ‘determination that the input gesture is a firmware update gesture indicative of a directive to update a firmware of the apparatus’ and ‘cause sending of a firmware download request to a separate apparatus based, at least in part, on the determination that the input gesture is the firmware update gesture.’” (Please see Brief page: 5, last paragraph). 
Response: Examiner respectfully disagrees with the Appellants because Kim reference discloses above indicated claimed subject matters; more particularly, Kim discloses “control unit 180 can also be configured to receive signals input through various input gestures made on a touchscreen-enabled input interface and control execution of the operations corresponding to the input signals and control execution of the operations corresponding to the input signals” firmware update event can occur manually in response to a user request” [emphasis added] (please see ¶[0040]). Therefore, Kim sufficiently discloses that control unit which control the firmware update process based on an input gesture as a form of request received from the user. On the other hands, Kim discloses “communication module 110 also can transmit a firmware update request to the FOTA server 300 under the control of the control unit 180” (please see ¶[0032]), wherein “control unit 180 checks and detects events related to the firmware update. A firmware update event can occur manually in response to a user request” (please see ¶[0040]). Accordingly, Kim’s control unit based on the input gesture send the firmware update request to FOTA server. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In order to firm a position Appellants must show that the input gesture of Kim is anything other than a firmware update event based on a user request. Therefore, above argued limitations of interests are sufficiently disclosed by Kim, and Appellants’ arguments in regards to Shamaie and Elford associated with said limitations are improper because one cannot show nonobviousness by attacking references individually where the rejection are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Appellants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 

B.	Argument: Appellants argued that “it would not be proper to combine Kim, Shamaie, and Elford to formulate an obviousness rejection of the claims. The Examiner does not provide sufficient rationale for combining the references. The rationale of combining Kim and Shamaie provided by the Examiner recites” (Please see Brief page: 8, 1st, paragraph under section B).
	Response: As stated above Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
	In this extend Examiner has sufficiently provided the most appropriate reason that why one ordinary skill in the would incorporate Shamaie into Kim’s invention as provided “It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate Shamaie into Kim’s firmware updating invention because Shamaie’s teaching would provide an enhance capability to utilize sensing motion of a device using series of movements of the device that would recognize a gesture corresponds to the sense motion of the device lead to determine functionality of the device corresponds to the recognized gesture and invoke the corresponding functionality without using physical buttons allowing mobile device to be made smaller and effecting increased accuracy in functionality selection” (please see Shamaie ¶[0004] and ¶[0005]).
	Such motivation has been proved addressing alleged claimed limitation “corresponding with motion information indicative of movement of the apparatus received at an input device by way of at least one motion sensor, wherein the apparatus comprises the input device”, where Shamaie teaches a user may move the mobile device through a series of motions that define a gesture, in order to invoke certain functionality on the mobile device that is associated with that gesture. In doing so, functions may be implemented without requiring the use of physical buttons or user interface controls, allowing mobile devices to be made smaller and effecting increased accuracy in functionality selection (please see ¶[0026] and FIG. 1 of Shamaie with ¶[0030]).
	On the other hand, Elford discloses “a gesture input scheme may comprise a motion sensing source comprising at least one of an accelerometer and a camera, a gesture detection 
		The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by appellant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent appellants has done " [emphasis added], reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the appellant to make the claimed invention.
		Accordingly, Appellants’ allegation such “combination of Kim, Shamaie, and Elford is improper and that the rejection of all the pending claims should also be reversed on this basis” (Please see Brief page: 11, 2nd, paragraph) fully disagrees by the Examiner.

C.	Argument: Appellants argued that “Kim, Shamaie, Elford, and Holenweg whether taken alone or in combination, fail to disclose, teach, or suggest each and every feature of dependent Claims 22 and 23” (Please see Brief page: 11).
	Response: Examiner respectfully disagrees with the Appellants because Holenweg discloses a wheelchair system that comprises a short range wireless interface and a control unit that comprises a data processor and a memory, which the system wirelessly transmit vehicle diagnostic-related data from the memory to an intermediary device via the short range wireless interface for subsequent transmission from the intermediary device to a remote site data processor is further configured to wirelessly receive via the short range wireless interface with graphical user interface and an alphanumeric display” is used to control the wheel chair, instead controlling system operates with a control system of controller to provide functions that include, but need not be limited to, starting and stopping motive power to the drive wheels, controlling the direction of rotation and speed of rotation of the drive wheels, and controlling a pointing direction of the wheels to provide steering of the wheelchair (please see ¶[0016]). Therefore, control is done by the Joystick, nowhere of Holenweg teaches and/or discloses that an alphanumeric or graphical display is present on the wheel chair and utilized.
	Appellants’ interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Appellants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Appellants have not met the burden of analysis for the rejection as set forth in the remarks. The Appellants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Instant specification defines claimed non-alphanumeric display as “an alphanumeric display may be a light emitting diode display, a liquid crystal display, a vacuum 25 fluorescent display, a dot matrix display, a multiple-segment display, and/or the like. A graphical display may be a display that is configured to display visual information, graphical information, characters, letters, numbers, and/or the like. For example, a graphical display may be a light emitting diode display, a liquid crystal display, a plasma display, an organic light emitting diode display, and/or 30 the like” (please see page: 19:23-30); on the other hands, instant specification also admits that “electronic apparatus may comprise an input device 13. Input device 13 may comprise a light sensor, a proximity sensor, a microphone, a touch sensor, a force sensor, a button, a keypad, a motion sensor, a magnetic field sensor, a camera, and/or the like. A touch 30 sensor and a display may be characterized as a touch display. In an embodiment comprising a touch display, the touch display may be configured to receive input from a single point of contact, multiple points of contact, and/or the like” (please see page 12:26-32). Holenweg display is similar to input device of instant specification and nowhere in the disclosure 25 fluorescent display, a dot matrix display, a multiple-segment display, and a graphical display that is a display which is configured to display visual information, graphical information, characters, letters, numbers i.e. a graphical display with light emitting diode display, a liquid crystal display, a plasma display, an organic light emitting diode display, and/or 30 the like”. Therefore Holenweg sufficiently anticipate Appellants’ limitation. 

D.	Argument: Appellants argued that “Nowhere in Dixon does disclose or suggest to ‘cause the apparatus to perform actuation of a visual signal signifying the determination that the input gesture is the firmware update gesture.’ Since Kim, Shamaie, Elford and Dixon each fails to disclose or suggest that a visual signal is actuated to signify the determination that the input gesture is the firmware update gesture, any proper combination of the cited references is also deficient such that the rejection of dependent claim 41 is also overcome on this basis” (Please see Brief page: 12, 3rd, paragraph under section D).
	Response: Examiner respectfully disagrees with the Appellants because Appellants appear to be ignoring that Kim sufficiently teaches that “control unit 180 can also be configured to receive signals input through various input gestures made on a touchscreen-enabled input interface and control execution of the operations corresponding to the input signals and control execution of the operations corresponding to the input signals” [emphasis added] (please see ¶[0046]), “control unit 180 controls operations related to the firmware update function. For example, the control unit 180 checks and detects events related to the firmware update. A firmware update event can occur manually in response to a user request” [emphasis added] (please see ¶[0040]) as elaborately explained above; however, it is true that Kim does not explain that signals are visual signal though the gestures are visual signal, and Dixon clarify such signals. On the other hands, instant specification explains “actuation of a visual signal by way of the non-alphanumeric light emitting diode” (please see page: 2:17-18), Dixon discloses a signal “display module 328 can include one or more LEDs that emit different colored light to signify a status of system 300”  [emphasis added]) (please see ¶[0076]), wherein Dixon teaches “system can detect gestures and perform an appropriate action responsive to the detected gesture” (please see ¶[0004]), and “input processing system can recognize different movement patterns or gestures. Each recognized movement pattern may cause a particular action to be performed” [emphasis added] (please see ¶[0102]), wherein these gestures are performed through “Interface sensors 220 can include a passive infra-red (PIR) sensor 222. PIR sensor 222 can be used for various motion detection features. A PIR sensor can measure infrared light radiating from objects in its field of view” (please see ¶[0061]). Accordingly, incorporating Dixon’s PIR sensor into Kim’s apparatus that would provide “perform actuation of a visual signal signifying the determination that the input gesture is the firmware update gesture”. It should be bear in mind that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or sub-combination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or sub-combination of features referred to by the Appellants in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.

E.	Argument: Appellants argued that “portion of Holenweg at best describes rotation of drive wheels, but it does not disclose that the input gesture corresponds to motion information indicative of a rotation of the apparatus as recited by Claim 42. Since Kim, Shamaie, Elford and HOlenweg each fails to disclose or suggest that ‘the input gesture corresponds with motion information indicative of rotation of the apparatus’, any proper combination of the cited references is also deficient such that the rejection of dependent claim 42” (Please see Brief page: 13, 1st, paragraph under section E).
	Response: Based on the primary art Kim an apparatus could be rotate to control the input gesture which is articulated in the rejection. Picking on a single art cannot be basis for showing rmware update gesture, sending a firmware download request to a separate device, receiving firmware update information from the separate device based on the firmware download request, and updating the firmware of the device. There has been nothing that claimed invention provided is unknown. Patents are not awarded to an invention when such invention or teaching is known, and widely practiced by the public or by any other entities. 
	Finally, Examiner respectfully emphasizes that Appellants argument should be more than mere conclusory statements in order for to establish a position which the Appellants must provide clear rationale supporting the determination, and articulate their disagreement regarding any part of the cited art Appellants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.

Respectfully submitted,
/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        
Conferees:

/S. SOUGH/Supervisory Patent Examiner, Art Unit 2192  

/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.